DETAILED ACTION

This action is in response to the amendment 11/09/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 – 8 is/are objected to because of the following informalities:  
Claim 1 recites “a vehicle” in line 3. It appears that it should be “the vehicle”.
Claim 1 recites “an electric leak” in line 13. It appears that it should be “the electric leak”.
Claim 2 recites “an electric leak” in line 6. It appears that it should be “the electric leak”.
Claim 2 recites “an electric leak” in line 7. It appears that it should be “the electric leak”.
Claim 3 recites “an electric leak” in lines 2 - 3. It appears that it should be “the electric leak”.
Claim 3 recites “an electric leak” in lines 6 - 7. It appears that it should be “the electric leak”.
Claim 4 recites “an electric leak” in line 8. It appears that it should be “the electric leak”.
Claim 5 recites “a vehicle” in line 2. It appears that it should be “the vehicle”.
Claim 5 recites “electric power” in line 3. It appears that it should be “the electric power”.
Claim 5 recites “supplying generated electric power” in line 9. It appears that it should be “supplying the generated electric power”.
Claim 7 recites “an electric leak” in line 6. It appears that it should be “the electric leak”.
Claim 8 recites “an electric leak” in lines 9 and 10. It appears that it should be “the electric leak”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the relay” in lines 6 and 10. However, claim 1, from which claim 4 depends recites “an external power feed relay” and claim 4, lines 4 - 5 recites “the power supply device includes…a relay”. It is unclear in lines 6 and 10 to which of the previously claimed relays the Applicant is referring to.
Claim 8 recites “the relay” in lines 6 and 10. However, claim 5, from which claim 8 depends recites “an external power feed relay” and claim 8, lines 4 - 5 recites “the power supply device includes…a relay”. It is unclear in lines 6 and 10 to which of the previously claimed relays the Applicant is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2014/0002011; (hereinafter Ang).

Regarding claim 5, Ang [e.g. Figs. 1 – 4] discloses a control method for an external power feed system, that supplies electric power from a vehicle [e.g. Fig.4; 100; Fig. 1; 10] to an external load [e.g. 700], including a vehicle [e.g. Fig. 4; 100; Fig. 1; 10] comprising a power supply device [e.g. Figs. 1, 4; 160] that generates electric power [e.g. output of 160], and an external power feed device disposed outside the vehicle [e.g. Fig. 1; 300], the power supply device being configured to supply the generated electric power to the external power feed device when the external load is connected to the external power feed device [e.g. Fig. 4], the vehicle including an external power feed relay [e.g. Figs. 1 – 2; 332], and the external power feed relay being disposed between the external power feed device and the power supply device when the external power feed device is connected to the vehicle [e.g. as shown in Fig. 4, where the relay is disposed in element circuit interrupt device 330], the control method comprising, supplying generated electric power from the power supply device to the external power feed device [e.g. Fig. 4], and in a case where an external electric leak detector [e.g. Fig. 2; 608] connected to the external power feed device detects an electric leak of the external power feed device, turning off the external power feed relay [e.g. paragraph 087 recites “when the equilibrium state is disturbed, leakage detector 608 detects occurrence of leakage. Although not particularly shown, when leakage detector 608 detects leakage, power feeding to electromagnetic coil 606 is cut off and the contact of CCID relay 332 is opened to bring about a non-conducting state”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ang
in view of US Pub. No. 2014/0103883; (hereinafter Mitsutani).

Regarding claim 1, Ang [e.g. Figs. 1 – 4] discloses an external power feed system that supplies electric power from a vehicle [e.g. Fig.4; 100; Fig. 1; 10] to an external load [e.g. 700], comprising: a vehicle [e.g. Fig. 4; 100; Fig. 1; 10] comprising a power supply device [e.g. Figs. 1, 4; 160] that generates electric power [e.g. output of 160]; and an external power feed device disposed outside the vehicle [e.g. Fig. 1; 300], the external power feed device including an external electric leak detector [e.g. Fig. 2; 608] configured to detect an electric leak of the external power feed device [e.g. paragraph 087 recites “Leakage detector 608 is provided in the middle of power line 341 of charging cable 300 within CCID 330, and detects whether leakage occurs or not”], wherein: the power supply device is configured to supply the generated electric power to the external power feed device when the external load is connected to the external power feed device [e.g. Fig. 4]; the vehicle includes an external power feed relay [e.g. Figs. 1 – 2; 332]; the external power feed relay is disposed between the external power feed device and the power supply device when the external power feed device is connected to the vehicle [e.g. as shown in Fig. 4, where the relay is disposed in element circuit interrupt device 330]; and a controller [e.g. 170] configured to control the external power feed relay such that the external power feed relay is turned off when the external electric leak detector detects an electric leak [e.g. paragraph 087 recites “when the equilibrium state is disturbed, leakage detector 608 detects occurrence of leakage. Although not particularly shown, when leakage detector 608 detects leakage, power feeding to electromagnetic coil 606 is cut off and the contact of CCID relay 332 is opened to bring about a non-conducting state”].
Ang fails to disclose the vehicle includes the controller configured to control the external power feed relay.
Mitsutani [e.g. Fig. 1] teaches the vehicle [e.g. Fig. 1 except for 702, 704, 706, 708, 710] includes the controller [e.g. 170] configured to control the external power feed relay [e.g. paragraph 023 recites “a hybrid vehicle (which will be simply referred to as a vehicle in the following description) includes…a control device 100…”] [e.g. paragraph 075 recites “CCID 704 has a relay and a control pilot circuit. In the state where the relay is opened, the path through which the electric power is supplied from external power supply 710 to inlet 456 is interrupted. In the state where the relay is closed, it becomes possible to supply electric power from external power supply 710 to inlet 456. The state of the relay is controlled by control device 100 in the state where connector 702 is connected to inlet 456”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ang by the vehicle includes the controller configured to control the external power feed relay as taught by Mitsutani in order of being able to provide reliable protection.


Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 2 – 3 and 6 – 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the power supply device includes an internal electric leak detector configured to detect an electric leak; and the controller is configured to control the internal electric leak detector such that, in a case where the external power feed relay is controlled such that the external power feed relay is turned on, detection of an electric leak of the internal electric leak detector is invalidated, and in a case where the external power feed relay is turned off, detection of an electric leak of the internal electric leak detector is validated”.
		The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the power supply device includes an internal electric leak detector; and the control method further comprises in a case where the external power feed relay is turned on, invalidating the internal electric leak detector, and in a case where the external power feed relay is turned off, validating the internal electric leak detector”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838